Citation Nr: 0737112	
Decision Date: 11/27/07    Archive Date: 12/06/07

DOCKET NO. 05-00 117A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1. Entitlement to an initial increased rating for 
degenerative disc disease of the lumbosacral spine, status 
post diskectomy, currently evaluated as 10 percent disabling. 

2. Entitlement to an initial increased (compensable) rating 
for patellofemoral syndrome, left knee. 

3. Entitlement to an initial increased (compensable) rating 
for patellofemoral syndrome, right knee. 

4. Entitlement to an initial increased (compensable) rating 
for scar, status-post laparoscopy for lysis of adhesions and 
appendectomy. 

5. Entitlement to an initial increased rating for 
fibromyalgia, to include bilateral hip pain, and irritable 
bowel syndrome (IBS), currently evaluated as 40 percent 
disabling. 

6. Entitlement to service connection for incontinence of the 
bowels. 


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran retired from active duty in November 2003 with 
over 20 years of active service. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2004 and March 2007 rating 
decisions of the Roanoke, Virginia, Department of Veterans 
Affairs (VA) Regional Office (RO), which granted service 
connection for degenerative disc disease of the lumbar spine, 
bilateral patellofemoral syndrome of the knees, scar, status-
post laparoscopy for lysis and adhesions and appendectomy, 
fibromyalgia, IBS, and bilateral trochanteric bursitis. 
Service connection for incontinence of the bowels, 
(characterized as "incontinence of stool") was denied. 

The issue of entitlement to service connection for stress 
incontinence of the bowels, being remanded is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.



FINDINGS OF FACT

1. The veteran's lumbar spine has 90 degrees of forward 
flexion; she has not had incapacitating episodes due to 
discogenic disability having a total duration of at least 1 
week but less than 2 weeks during the past 12 months. 

2. Patellofemoral syndrome, right knee, has flexion of 
140 degrees and extension of 0 degrees; there is no 
instability of the knee shown. 

3. Patellofemoral syndrome, left knee, has flexion of 
140 degrees and extension of 0 degrees; there is no 
instability of the knee shown. 

4. Scar, status-post laparoscopy for lysis of adhesions and 
appendectomy is no more than a 10.5 cm by 0.5 cm right lower 
quadrant scar that is superficial, does not cause limited 
motion, and is not painful on examination. 

5. Fibromyalgia, to include bilateral hip pain and IBS has 
widespread musculoskeletal pain and tenderness points with 
IBS symptoms; hospitalization or marked interference with 
employment has not been shown. 


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 10 percent 
for degenerative disc disease of the lumbar spine, status-
post diskectomy, are not met. 38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2007). 

2. The criteria for an initial compensable rating for 
patellofemoral syndrome, right knee, are not met. 38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Codes 5002, 5014 
(2007). 

3. The criteria for an initial compensable rating for 
patellofemoral syndrome, left knee, are not met. 38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Codes 5002, 5014 
(2007). 

4. The criteria for an initial compensable rating scar, 
status-post laparoscopy for lysis of adhesions and 
appendectomy, are not met. 38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802,7803, 7804 
(2007). 

5. The criteria for an initial rating in excess of 40 percent 
for fibromyalgia, to include bilateral hip pain and IBS, are 
not met. 38 U.S.C.A. §§ 1155, 5107; 38 § C.F.R. 3.321(b)(1), 
4.71a Diagnostic Code 5025 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

        Duty to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate her claims. This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting. Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her possession that 
pertains to the claim. See 38 C.F.R. § 3.159 (2007). These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability. See Dingess v. Nicholson, 19 Vet. App. 473 
(2006). Such notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits is 
issued by the agency of original jurisdiction. Pelegrini v. 
Principi, 18 Vet. App. 112, 119 (2004). Notice errors (either 
in timing or content) are presumed prejudicial, but VA can 
proceed with adjudication if it can show that the error did 
not affect the essential fairness of the adjudication by 
showing: 1) that any defect was cured by actual knowledge on 
the part of the claimant; 2) that a reasonable person could 
be expected to understand from the notice what was needed; or 
3) that a benefit could not have been awarded as a matter of 
law. Sanders v. Nicholson, 487 F.3d 881 (2007). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that VA must also provide notification that a 
disability rating and an effective date for the award of 
benefits be assigned if service connection is awarded. Since 
the preponderance of the evidence is against the claims, any 
question as to the appropriate disability rating and 
effective date to be assigned is moot. 

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of her claims. The 
record includes VA treatment records and VA examination 
reports. The veteran indicated in April 2007, that she had 
additional information to submit in support of her claim. She 
was provided 60 days following the issuance of her 
supplemental statement of the case to submit the evidence, 
which she did not do. The RO informed the veteran in 
May 2007, that upon the expiration of the 60 day period, her 
case would be sent to the Board for review. No other evidence 
has been identified not already of record, or attempted to be 
located, or requested by VA. There are no known additional 
records to obtain. She was offered a hearing, and declined. 

VA has satisfied its duties to inform and assist the 
appellant, and the Board may proceed with this case. 


Increased Initial Ratings

By a January 2004 rating decision, service connection for 
degenerative disc disease  of the lumbar spine status-post 
diskectomy; patellofemoral syndrome of the right and left 
knees; scar status-post laparoscopy for lysis of adhesions 
and appendectomy; fibromyalgia; IBS with abdominal adhesions; 
and bilateral trochanteric bursitis were granted. A 10 
percent rating was granted for degenerative disc disease of 
the lumbar spine and fibromyalgia and, noncompensable ratings 
were granted for patellofemoral syndrome of the right and 
left knees; scar, status-post laparoscopy for lysis of 
adhesions and appendectomy; bilateral trochanteric bursitis, 
and IBS, all effective December 1, 2003, the day after 
separation from service. 

Subsequent to the veteran's December 2004 statement of the 
case, additional evidence was submitted. The veteran was 
previously granted service connection for bursitis of both 
hips and IBS. During the November 2006 VA examination, the 
examiner changed the diagnosis and included her hip 
disability and IBS with her fibromyalgia disability. The 10 
percent rating was increased to 40 percent, made effective 
from December 2003. These evaluations have been in effect to 
this date. These are initial ratings from the grant of 
service connection. 

The case of Fenderson v. West, 12 Vet. App. 119 (1999), 
distinguished between a veteran's dissatisfaction with the 
initial rating assigned following the grant of service 
connection, and a claim for an increased rating for a 
service-connected condition. The Court discussed that in the 
case of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found, a 
practice known as "staged" ratings. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4. 
Separate diagnostic codes identify the various disabilities. 
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7. In every instance where 
the schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met. 38 C.F.R. § 4.31. After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran. 38 C.F.R. § 4.3.


In DeLuca v Brown, 8 Vet. App. 202 (1995), the Court held 
that codes that provide a rating on the basis of loss of 
range of motion mandate consideration of 38 C.F.R. §§ 4.40 
and 4.45 (regulations pertaining to functional loss and 
factors of joint disability attributable to pain). To the 
extent possible, the degree of additional loss due to pain, 
weakened movement, excess fatigability, or incoordination 
should be noted.

Degenerative Disc Disease, Lumbar Spine

The veteran contends that degenerative disc disease of the 
lumbar spine is more severe than the current evaluation 
reflects. 

Under 38 C.F.R. § 4.71a, the General Rating Formula for 
Diseases and Injuries of the Spine provides a 10 percent 
evaluation is warranted where forward flexion of the 
thoracolumbar spine is greater that 60 degrees but not 
greater that 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height;

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis;

A 40 percent rating is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine;

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine;

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.

Normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
flexion are 0 to 30 degrees and left and right lateral 
rotation are 0 to 30 degrees. The normal combined range of 
motion for the thoracolumbar spine is 240 degrees.

Intervertebral disc syndrome is evaluated (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or Under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever results in the higher evaluation when all 
disabilities are combined under § 4.25. 

Under 38 C.F.R. § 4.71a, Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, (Diagnostic 
Code 5243) a maximum 60 percent rating is warranted when 
there are incapacitating episodes having a total duration of 
at least 6 weeks during the past 12 months. A 40 percent 
rating is assigned for incapacitating episodes having a total 
duration of at least 4 weeks, but less than 6 weeks during 
the past 12 months. A 20 percent rating is assigned for 
incapacitating episodes having a total duration of at least 2 
weeks, but less than 4 weeks during the past 12 months and a 
10 percent rating is assigned for incapacitating episodes 
have a total duration of at least 1 week, but less than 2 
weeks during the past 12 months. Note 1 provides that for 
purposes of evaluations under Diagnostic Code 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. Note 2 provides if intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, evaluate 
each segment on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine whichever method results in a higher evaluation for 
that segment.  

While in service, the veteran underwent x-rays and MRI and 
multi-level degenerative disc disease and joint disease was 
shown. 



The veteran underwent a VA examination in October  2003. She 
complained of muscle spasms since 1986, constant symptoms, 
tightness, sharp pain, and moderate radiating pain from the 
lumbar spine to her thighs, hips, buttocks, and her feet. 
Bedrest was recommended in service several times for three or 
four days at that time. Functional impairment was decreased 
range of motion of the lumbar spine and chronic pain in the 
lumbar spine with the inability to perform certain function. 
Approximately two weeks of work was lost by the veteran 
because of this condition. 

Physical examination revealed the veteran's posture and gait 
to be normal. There was some radiation of pain on movement. 
No muscle spasm was shown. Tenderness to palpation was noted 
at levels of L2 through S1. Straight leg raising test was 
negative on the right and left. There was no sign of 
radiculopathy. Range of motion of the lumbar spine showed 
flexion of 95 degrees, extension of 35 degrees, right and 
left lateral flexion of 40 degrees and right and left 
rotation of 35 degrees. There was no pain, fatigue, weakness, 
lack of endurance, or incoordination limiting the range of 
motion of the lumbar spine. There was no ankylosis or 
evidence of intervertebral disc syndrome. Neurological 
examination showed the lower extremity motor function and 
sensory function were normal. The pertinent diagnosis was 
status-post lumbar diskectomy with degenerative disc disease 
of the lumbar spine. 

A May 2005 medical statement from Spencer D. Johansen, DC was 
received in support of the veteran's claim. Dr. Johansen 
indicated that as a result of the veteran's bilateral L4-5 
and L5-S1 hemilaminectomy and discectomy in August 2003, the 
biomechanics of the veteran's lower back had been altered and 
the range of motion restricted with radiculopathy evident as 
paraspinal splinting. The prognosis was uncertain at that 
point in her treatment. 

VA outpatient treatment records from February 2006 to 
November 2006 were associated with the claims folder and 
reviewed. In February 2006, she had complaints of lumbar 
radiculopathy and evidence of degenerative arthritis of the 
3rd lumbar vertebra. In April 2006, she complained of 7 to 8 
months of radiating pain into the right leg along with pain 
in the left leg to the buttocks. She complained of this pain 
on a nearly daily basis and was prescribed Flexeril and Mobic 
for relief of muscle spasm. She stated she was able to walk 1/2 
mile but was limited by pain. In November 2006, she indicated 
that her back pain had worsened, radiating down her right 
leg. She maintained that the pain improved by sitting, 
keeping her back straight, wearing a lumbar corset, and 
taking Toradol injections. Physical examination revealed 5/5 
strength in the legs with some decrease in reflexes in the 
lower extremities, bilaterally. 

The veteran underwent a VA examination in November 2006. 
There was no pain or stiffness noted. Pain was elicited by 
physical activity and alleviated by rest. Her posture and 
gait were within normal limits. Neurological examination 
showed motor and sensory function were within normal limits. 
There was no radiating pain on movement. There was no muscle 
spasm, but there was tenderness on examination. There was no 
lumbar ankylosis shown. Range of motion was flexion of 90 
degrees, extension of 30 degrees, right and left lateral 
flexion and left and right rotation were all 30 degrees. 
Joint function was not additionally limited by pain, fatigue, 
weakness, lack of endurance, or incoordiation after 
repetitive use. 

When evaluating the veteran's degenerative disc disease of 
the lumbar spine, no more than 10 percent is warranted at any 
time during the rating period. When evaluating the motion of 
the thoracolumbar spine, it warrants no more than a 10 
percent rating. The veteran's forward flexion was no less 
than 90 degrees at any time during the appeals period. The 
medical evidence also does not show any evidence of 
neurologic abnormalities, and at all times, motor and sensory 
function were within normal limits. Therefore, no finding 
warranting a separate rating under the neurologic codes was 
shown. There was no muscle spasm, and although tenderness was 
noted, it did not result in abnormal gait or abnormal spinal 
contour, or vertebral fracture. 

There was also no functional loss additionally limited by 
pain, fatigue, weakness, lack of endurance, or incoordiation 
after repetitive use. See DeLuca. 

An increased initial rating in excess of 10 percent for DDD 
of the lumbar spine is not warranted during any part of the 
appellate period. 


Bilateral patellofemoral syndrome 

The veteran contends, in essence, that the patellofemoral 
syndrome of the left and right knees is more severe than the 
current evaluation reflects. The veteran maintains that she 
has swelling, pain, and giving way of her knees. 

The veteran's disorder is rated under 38 C.F.R. § 4.71a, 
Acute, Subacute, or Chronic Diseases. The Diagnostic Code 
5014, is osteomalacia of the knees. The disease under this 
diagnostic code will be rated under limitation of motion for 
the affected knees, as arthritis, degenerative. 

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved. (DC 5200, etc)  
When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or groups of minor joints affected 
by limitation of motion, to be combined not added under 
diagnostic code 5003. Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 

Under the provisions of Diagnostic Code 5260, flexion limited 
to 60 degrees warrants a noncompensable rating. Flexion 
limited to 45 degrees warrants a 10 percent rating. To 
warrant a 20 percent rating, flexion must be limited to 
30 degrees. Finally, flexion limited to 15 degrees is rated 
30 percent. 

Under the provisions of Diagnostic Code 5261, extension 
limited to 5 degrees warrants a noncompensable rating. 
Extension limited to 10 degrees warrants a 10 percent rating. 
To warrant a 20 percent rating, extension must be limited to 
15 degrees. Extension limited to 20 degrees warrants a 
30 percent rating. A 40 percent rating is warranted for 
extension limited to 30 degrees. Finally, extension limited 
to 45 degrees is rated 50 percent. 

Separate ratings under Diagnostic Code 5260 (leg, limitation 
of flexion) and Diagnostic Code 5261 (leg, limitation of 
extension) codified at 38 C.F.R. § 4.71a, may be assigned for 
disability of the same joint. See VAOPGCPREC 9-2004.

Under Diagnostic Code 5257, a 10 percent evaluation 
contemplates slight subluxation or lateral instability. To 
warrant a 20 percent evaluation, moderate subluxation or 
lateral instability must be shown. A 30 percent evaluation is 
warranted for severe subluxation or lateral instability. 

Evidence relevant to the severity of the veteran's bilateral 
patellofemoral syndrome includes service medical records 
which show she was seen and treated for this disability since 
1987 in service. 

The veteran underwent a VA examination in October 2003. She 
complained of locking pain, tenderness, soreness, clicking, 
popping, and both knees giving way. Functional impairment was 
decreased ability to climb stairs without rail support, 
weakness of both joints, and standing or walking for any 
period of time. She lost approximately two days in a year for 
the patellofemoral syndrome of the knees condition. Physical 
examination of both knees showed range of motion of both 
knees of 0 to 140 degrees. The general appearance of both 
knees was within normal limits. There was tenderness to 
palpation at the lateral joint, bilaterally. There was no 
ankylosis of either knee joint. Upon examination of the 
knees, there was no recurrent subluxation, locking pain, 
joint effusion or crepitus. X-rays of both knees were 
negative. 

In February 2004, the veteran indicated that her bilateral 
patellofemoral syndrome had improved. Strength of both knees 
was 5/5. In August 2004, she was seen complaining of left 
knee pain, and occasional swelling, worse on standing and 
climbing stairs. Examination revealed no synovitis 
throughout. The assessment was questionable osteoarthritis. 

In November 2006, the veteran again underwent VA examination. 
There were no signs of edema, effusion, weakness, tenderness, 
redness, heat, abnormal movement or guarding of movement of 
either knee. Crepitus of both knees was noted. 
Anterior/posterior cruciate ligaments stability test and 
medial and lateral collateral ligaments stability test of 
both knees were within normal limits. Joint function of 
neither knee was additionally limited by pain, fatigue, 
weakness, lack of endurance, or incoordination after 
repetitive use. 

The medical evidence establishes that during the entire 
appeal period, the symptoms associated with the veteran's 
right and left patellofemoral syndrome do not warrant a 
compensable rating. The medical evidence of record shows that 
the veteran's knee disabilities did not present any 
subluxation or lateral instability, necessary for a 
compensable evaluation under Diagnostic Code 5257. 

VA General Counsel opinions have held that arthritis and 
instability of a knee may be rated separately under 
Diagnostic Codes 5003 and 5257. VAOPGCPREC 9-98; VAOPGCPREC 
23-97. As the evidence shows that the veteran does not have 
arthritis or any instability of the knees, separate ratings 
are not assignable in the instant case.

Additionally, she is not shown to have limitation of flexion 
to 60 degrees or limitation of extension to 5 degrees of 
either knee, such that a compensable rating would be 
warranted based on either limitation of flexion or limitation 
of extension under Diagnostic Codes 5260 and 5261. The 
veteran has full motion on extension and full flexion to 140 
degrees. When compared with standard range of knee motion (0 
to 140 degrees, see 38 C.F.R. § 4.71, Plate II), the 
veteran's knee motion (left and right), is not shown to be 
limited. 

Additionally, there is no objective evidence of pain on use 
of either joint. The veteran's knee joint function is not 
additionally limited by pain, fatigue, weakness, lack of 
endurance, or incoordination after repetitive use, such to 
meet the criteria for a compensable rating. 38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995). 
Moreover, since the presence of ankylosis is not shown for 
either knee, an evaluation under Diagnostic Code 5256 is also 
not warranted. The veteran also does not warrant a rating 
under Diagnostic Code 5258 or 5259, because there is no 
evidence of removal or dislocation of the cartilage. 

Under the foregoing circumstances, a basis upon which to 
assign an initial compensable evaluation for either knee has 
not been shown, and the veteran's appeal is denied. 


Scar, Status-Post Laparoscopy for Lysis of Adhesions and 
Appendectomy

The veteran contends that a compensable rating is warranted 
for scar, status-post laparoscopy for lysis of adhesions and 
appendectomy.

The veteran underwent a VA scar examination in October 2003. 
There was a right lower quadrant scar measuring 10.5 cm by 
0.5 cm. The scar was leveled and had no evidence of 
disfigurement. There was no ulceration and no adherence. 
There was no evidence of tissue loss, keloid, 
hypopigmentation or hyperpigmentation, abnormal texture, or 
limitation of motion. 

The veteran underwent an additional VA examination in 
November 2006. The veteran complained of intermittent burning 
and straining sensation when coughing, sneezing, or 
defecation. There was no functional impairment resulting from 
the condition. Physical examination revealed a scar located 
in the right lower abdomen which was level, measuring about 5 
cm by 0.3 cm. There was no tenderness, disfigurement, 
ulceration, adherence, instability, tissue loss, keloid 
formation hypopigmentation, hyperpigmentation, abnormal 
texture, inflammation, or edema. The pertinent diagnosis was 
scar, status-post laparoscopy for lysis of adhesions and 
appendectomy. 

Under 38 C.F.R. § 4.118, Schedule of ratings-skin, Diagnostic 
Code 7801, is rated as scars, other than the head face, or 
neck, that are deep or that cause limited motion. An area or 
areas exceeding 6 square inches (39 square centimeters), 
warrants a 10 percent disability rating. A 20 percent rating 
is warranted for an area or areas exceeding 12 square inches 
(77 square centimeters), a 30 percent rating is warranted for 
an area or areas exceeding 72 square inches (465 square 
centimeters), and a 40 percent rating is warranted for an 
area or area exceeding 144 square inches (929 square 
centimeters). 

The clinical evidence of record clearly indicates that the 
veteran's scar, status-post laparoscopy for lysis of 
adhesions and appendectomy is a superficial one and that the 
area of the scar does not exceed 6 square inches (39 square 
centimeters).

Under Diagnostic Code 7802, a 10 percent rating is warranted 
for scars, other than head, face, or neck, that are 
superficial and that do not cause limited motion, with an 
area or areas of 144 square inches (929 square centimeters) 
or greater. This is the maximum rating for this code. Again, 
the clinical evidence of record indicates that the veteran's 
scar is not at least 144 square inches (929 square 
centimeters) in size and this code is therefore not for 
application.

Under Diagnostic Code 7803, a 10 percent rating is warranted 
for unstable superficial scars. This is the maximum rating 
for this code. There is no clinical evidence of record to 
establish that the veteran's scar is unstable in nature and 
therefore, this code is not for application.

Under Diagnostic Code 7804, a 10 percent rating is warranted 
for superficial scars that are painful on examination. There 
is no clinical evidence of record that the veteran's scar is 
painful on examination. Therefore, a compensable rating is 
not warranted under this diagnostic code. 

Under Diagnostic Code 7805, scars may also be rated based on 
limitation of function of an affected part. There is no 
clinical evidence of record to establish that the veteran's 
scar is the cause of any limitation of function of any body 
part and therefore, this code is not for application. 
Although she complained of intermittent burning and straining 
when coughing, sneezing, and defecating, the examiner stated 
that there was no functional impairment from the condition. 
Moreover, there is no indication that these complaints are 
related specifically to the scar, as opposed to the abdominal 
area itself. 



The notes pertaining to these regulations are shown below:

(1) Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and 
combined in accordance with 38 C.F.R. § 4.25.

        (2) A deep scar is one associated with underlying soft 
tissue damage.

(3) A superficial scar is one not associated with 
underlying soft tissue damage.

(4) An unstable scar is one where, for any reason, there 
is frequent loss of covering of skin over the scar.

The veteran's increased initial rating claim for scar must be 
denied. The evidence does not show that she has any 
functional loss due to this scar. Furthermore, there is no 
medical evidence of record documenting any complaints of, 
findings of, or diagnosis of any problem due to the scarring. 
In addition, there is no clinical evidence of record that 
indicates any finding that the scar is other than superficial 
in nature, or that there is any limited motion that is due to 
the area, or that the scar is even 39 square centimeter in 
size. 38 C.F.R. § 4.118 (2007). Accordingly, a compensable 
evaluation is not warranted pursuant to Diagnostic Codes 
7801, 7802, 7803, 7804 or 7805 (2007).


Fibromyalgia with Bilateral Hip Pain and IBS

The veteran contends in essence, that fibromyalgia is more 
severe than the current evaluation reflects. Initially, the 
veteran was separately rated for fibromyalgia, rated 10 
percent, bilateral hips, rated 0 percent, and IBS, rated 0 
percent. The examiner, during the November 2006 VA 
examination, changed the diagnosis to fibromyalgia, to 
include bilateral bursitis of the hips and IBS. The 
noncompensable ratings for bilateral bursitis of the hips and 
IBS were discontinued, and when combined with fibromyalgia, 
the rating was increased to 40 percent, effective 
December 2003. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5025, the maximum 
assignable schedular rating for disability due to 
fibromyalgia is 40 percent. A 40 percent rating is warranted 
with widespread musculoskeletal pain and tender points, with 
or without associated fatigue, sleep disturbance, stiffness, 
paresthesias, headache, irritable bowel symptoms, depression, 
anxiety, or Raynaud's-like symptoms. The symptoms are 
constant, or nearly so, and are refractory to therapy. 

With regard to the rating for fibromyalgia, the RO assigned 
the highest assignable schedular rating for this disability, 
40 percent, from the date of the grant of service connection, 
December 1, 2003. 

Nonetheless, in exceptional cases where schedular evaluations 
are found to be inadequate, the RO may refer a claim to the 
Chief Benefits Director or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities. 38 C.F.R. § 3.321(b)(1). The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards." Floyd v. Brown, 9 Vet. App. 88, 94 (1996).

There is no evidence that the veteran has been hospitalized 
for treatment for  fibromyalgia during this appeal period. 
Nor does the record reflect marked interference with 
employment due to the disability. She has submitted no 
evidence of any type of employment that would have been 
affected because of this disability. Specifically, the record 
indicates that the veteran is retired from the military and 
in December 2004, she was found to be employable and a 
candidate for vocational rehabilitation. There is no evidence 
of any unusual or exceptional circumstances that would take 
the veteran's case outside the norm so as to warrant referral 
for consideration of an extraschedular rating. 

The 40 percent maximum rating for fibromyalgia, adequately 
rates the veteran's condition for the level of disability 
shown. Therefore, an increased initial rating in excess of 
40 percent for fibromyalgia, to include bilateral hip pain, 
and IBS, is not warranted. 


ORDER

An initial rating in excess of 10 percent for degenerative 
disc disease lumbar spine, status-post diskectomy is denied. 

An initial compensable rating for right knee patellofemoral 
syndrome is denied. 

An initial compensable rating for left knee patellofemoral 
syndrome is denied. 

An initial compensable rating for scar, status-post 
laparoscopy for lysis of adhesions and appendectomy is 
denied. 

An initial rating in excess of 40 percent for fibromyalgia 
with bilateral hip pain and IBS is denied. 


REMAND

Additional development is warranted in the claim for service 
connection for incontinence of the bowels. 

The veteran contends that she is incontinent of the bowels as 
a result of active service. During her VA examination of 
October 2003, the veteran was diagnosed with stress 
incontinence. The examiner did indicate that she was 
incontinent of   both bowel and bladder, but it is not clear 
if the veteran's bowel incontinence is attributable to her 
service-connected IBS, or if it is a separate disability. 
Prior         to final adjudication of the claim, the veteran 
should undergo additional VA examination with a medical 
opinion as to whether the veteran's bowel incontinence is a 
separate disability as is stress incontinence of urine, or in 
the alternative, if it is part and parcel of the veteran's 
service-connected IBS. 

Based on the foregoing, the case is REMANDED for the 
following action:

1. Schedule the veteran for a VA 
gastrointestinal examination. All 
indicated studies should be performed. 
The examiner should review the claims 
folder prior to the examination. The 
examiner should provide an opinion as to 
whether (a) the veteran's bowel 
incontinence occurred in service; (b) 
whether it is part of her service-
connected IBS, (c) whether it is a 
separate disability due to service, such 
as her stress incontinence of urine. The 
claims folder, and a copy of this remand, 
must be made available to the examiner, 
who must acknowledge receipt and review 
of these materials in any report 
generated as a result of this remand. A 
rationale should be provided for any 
opinion provided. 

2. Upon completion of the requested 
development above, the RO should 
readjudicate the claim of service 
connection for bowels incontinence. If 
the decision is adverse to the veteran, 
she and her representative should be 
provided with an appropriate Supplemental 
Statement of the Case, which sets forth 
the applicable legal criteria pertinent 
to this appeal, and she should be given 
the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


